DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 21-25, 27, and 42 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2011/0311116 to Benn.
Regarding Claims 1, 21 and 42, Benn teaches a system and method, comprising: at least one processor; and at least one memory including program code which when executed by the at least one processor provides operations comprising: identifying, in a library including a plurality of simulated three-dimensional representations, a first simulated three-dimensional representation corresponding to a first internal anatomy of a first subject, the first simulated three-dimensional representation being identified 
Regarding Claims 2 and 22, Benn teaches generating the library including by generating, based on a first three-dimensional representation of a second internal anatomy of a second subject, the first simulated three- dimensional representation, the first simulated three-dimensional representation being generated by at least varying one or more attributes of the second internal anatomy of the second subject (para 012, 016-018, 036-038 teaches identifying structures and generating 3d representations of multiple structures).  
Regarding Claim 3 and 23, Benn teaches that the one or more attributes include a skeletal property, an organ geometry, a musculature, and/or a subcutaneous fat distribution (para 016 teaches geometric properties of the anatomical structure).  
Regarding Claims 4 and 24, Benn teaches that the library is further generated to include the first three-dimensional representation of the second internal anatomy of the second subject and/or a second three-dimensional representation of a third internal anatomy of a third subject having at least one different attribute than the second internal 
Regarding Claims 5 and 25, Benn teaches that the generating of the library further includes generating, based at least on the first simulated three-dimensional representation, the first computed two-dimensional image (figs. 1-4 and para 010 and 011 identifying plurality of three dimensional images and a 2d image; para 0038 and 0045 teaches matching between the 2d and 3d representation).  
Regarding Claims 7 and 27, Benn teaches that the first three-dimensional representation of the second internal anatomy of the second subject comprises a computed tomography (CT) scan and/or a magnetic resonance imaging (MRI) scan depicting the second internal anatomy of the second subject (para 0031 teaches CT and MRI images of the subjects).

Allowable Subject Matter
Claims 6 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2011/0311116 to Benn; U. S. Publication No. 2020/0138394 to Vanden Berghe et al.; and U. S. Publication No. 2018/0028265 to Azevedo Da Silva et al. none of the prior art alone or in combination teaches “determining, based at least on a density and/or a transmissivity of one or more tissues included in the first simulated three-dimensional representation, a quantity of .

Response to Arguments
Applicant's arguments filed 08/11/21 have been fully considered but they are not persuasive. 
Applicant argues that Benn does not recite the claim elements. Specifically a match between the first two-dimensional image and a first computed two-dimensional image”.
Examiner would like to point out that the claims merely recite a library with a plurality of 3d representations, but does not specify if the 3d representations belong to the subject or not. As such as Benn teaches generating multiple 3d images, the collection of the 3d images form the library, and any of the acquired 2d images would match with the 3d representations, and meet the claim limitations.
The inventions as explained in the Remarks dated 08/11/21, “Applicant’s Technology” is not recited and/or defined by the claims. An amendment to the claims, clarifying the technology would overcome the cited art.
If any questions or concerns remains, Examiner respectfully request that applicant to contact and arrange an interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793